Wheeler, J.
The language of the statute is, that if the affidavit, be “ made out of this State, it shall be made before some Judge of a Court of Eecord having a seal, and shall be attested by the seal of his Court.” (Hart. Dig. Art. 1158.)
The fact, appearing by the certificate, that the Court in which the Judge presided, before whom the affidavit was made, had a Clerk and seal, was sufficient evidence that it was a Court of Eecord. And it was properly attested by the Clerk, by his official seal. The Clerk of a Court of Eecord is, ordinarily, the official keeper of its seal; and the seal of the Court of which he is Clerk, is his official seal. '
Judgment affirmed.